MEMORANDUM **
Elizabeth Campos and Marissa Shaw appeal pro se the district court’s summary judgment dismissing their civil rights action brought pursuant to the Fair Housing Act (“FHA”), 42 U.S.C. § 3601 et seq., and the Americans With Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review summary judgment de novo, Gamble v. City of Escondido, 104 F.3d 300, 304 (9th Cir.1997), and we affirm.
The district court properly granted summary judgment on Appellants’ FHA and ADA claims because they failed to set forth a prima facie case of discrimination or retaliation. See Gamble, 104 F.3d at 304-07(FHA); Weinreich v. Los Angeles County Metro. Transp. Auth., 114 F.3d 976, 978 (9th Cir.1997) (ADA); Brown v. City of Tucson, 336 F.3d 1181, 1186-92 (9th Cir.2003) (retaliation). Even if construed as motions for additional discovery pursuant to Fed.R.Civ.P. 56(f), Appellants’ various attempts to postpone the summary judgment hearing did not “show how additional discovery would preclude summary judgment and why the party cannot immediately provide ‘specific facts’ demonstrating a genuine issue of material fact.” Mackey v. Pioneer Nat’l Bank, 867 F.2d 520, 524 (9th Cir.1989).
To the extent Appellants have not waived their remaining contentions by failing to argue them in their briefing to this Court, see Acosta-Huerta v. Estelle, 7 *891F.3d 139, 144 (9th Cir.1992), those contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.